Citation Nr: 1123769	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-41 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for arthritis of the lumbar spine, to include whether a separate rating is warranted for neurological impairment.

2.  Entitlement to an evaluation in excess of 10 percent disabling for tricompartmental degenerative joint disease of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent disabling for tricompartmental degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

In a September 2010 statement prepared by the Veteran, he raised informal claims for an increased rating for the service-connected posttraumatic stress disorder, currently rated as 30 percent disabling, and a claim of service connection for hearing loss, to include as secondary to service-connected head trauma/gunshot wound to the scalp.  These issues have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's arthritis of the lumbar spine has been productive flexion limited to 40 degrees and extension at 0 degrees, with some evidence of weakness at the terminal end of the motion; there is also evidence of additional pain, fatigue and lack of endurance with repetitive use; there is no evidence of ankylosis of the spine, paralysis or neuropathy, or physician-ordered bed rest due to intervertebral disc syndrome.

2.  The objective evidence of record, which reveals that the Veteran suffers from sciatic nerve root irritation associated with the service-connected arthritis of the lumbar spine, supports the Veteran's competent and credible reports of additional sciatic pain down the right lower extremity and into the foot since August 2010.

3.  During the appeal period, the Veteran's right knee tricompartmental degenerative joint disease has been productive of flexion limited to 90 degrees, with extension at 0 degrees, with objective evidence of painful motion, and x-ray evidence of moderate arthritic changes; but without ankylosis, locking, or additional limitation of motion on repetitive use; and, neither instability nor subluxation is demonstrated.

4.  During the appeal period, the Veteran's left knee tricompartmental degenerative joint disease has been productive of flexion limited to 90 degrees, with extension at 0 degrees, with evidence of painful motion, and x-ray evidence of arthritic changes, and some diminution in cartilage space in the medial compartment and some osteophytes in the patellofemoral area; but without ankylosis, locking, or additional limitation of motion on repetitive use; and, neither subluxation nor instability is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 disability rating, but no higher, for arthritis of the lumbar spine, on the basis of orthopedic manifestations, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2010).

2.  The criteria for the assignment of a separate 10 percent rating, but no higher, for sciatic nerve root irritation, associated with the service-connected arthritis of the lumbar spine, have been met since August 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.158, 4.1-4.14, 4.124a, Diagnostic Codes 5010, 5242 8520 (2010).

3.  The criteria for the assignment of a rating in excess of 10 percent right knee tricompartmental degenerative joint disease have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2010).

4.  The criteria for the assignment of a rating in excess of 10 percent for left knee tricompartmental degenerative joint disease have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in July 2007 and March 2008.  These notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

Moreover, a subsequent letter, sent to the Veteran in June 2008, provided the specific rating criteria used to rate disabilities of the knee and the spine.  Additionally, the Statement of the Case, issued in October 2009 provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate the claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

The claims were remanded in November 2010 for additional development of the record, and the RO substantially complied with the remand directives.  As the RO substantially complied with the November 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Board finds that the VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  Furthermore, in a statement received at the RO in May 2011, the Veteran specifically indicated that he had no additional evidence to submit in support of his claim, and requested expedited handling of his claim.  

II. Increased Ratings

The Veteran seeks increased ratings for his arthritis of the spine, currently rated as 20 percent disabling, and his tricompartmental degenerative joint disease of the left and right knees, each rated as 10 percent disabling.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar Spine

The Veteran's back disability is rated as 20 percent disabling the Diagnostic Code for traumatic arthritis and pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or for a  combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

According to Note (1) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  

According to Note (2) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees, and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

Objective evidence associated with the Veteran's back disability includes VA examinations in May 2008, January 2010 and December 2010.  At each of these examinations, the Veteran reported stiffness and weakness, with pain in the mid to low center of the back.  The Veteran's back pain limited his ability to walk long distances.  On examination, there was tenderness of the spine, but no evidence of muscle spasm.  Straight leg raising testing was negative on the right and left and there was no ankylosis of the lumbar spine.  

In May 2008, the Veteran could flex the thoracolumbar spine to 40 degrees and could extend to 30 degrees.  Right and left lateral flexion was to 30 degrees, as was right and left lateral rotation.  These limitations included the limit at which pain occurred.  The examiner also noted that the Veteran's joint junction of the spine was additionally limited by pain after repetitive use, but it was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The exact amount of additional limitation was not provided.  Regarding activities of daily living, the Veteran's only limitation was the inability to perform heavy lifting.  

Significantly, in a June 2008 response to the May 2008 examination report, the Veteran explained that during the examination he was having a "very good day that day, but it was not normal for me to move that well."  The Veteran also noted that on the day of the examination he was taking prescribed steroids for recovery of his recent eye surgery, and that his range of motion was "remarkable" during the time he was on the steroid medication, compared to other times.  Additionally, the Veteran reported a temporary decrease in the back pain during the time he was being treated with the steroids after the eye surgery.  

In January 2010, the Veteran could flex to 83 degrees, extend to 24 degrees, with right and left lateral flexion to 22 degrees and right and left lateral rotation to 25 degrees.  These limitations included the limit at which pain occurred.  The joint function was additionally limited by pain, fatigue, and lack of endurance after repetitive use, but not by weakness or incoordination.  Once again, the examiner did not provide the exact, or even approximate, amount of additional limitation after repetitive use.  

At the Veteran's BVA hearing videoconference in September 2010, he testified that he had good days and bad days, with regard to his back pain, and at times, his back pain could be exacerbated for weeks at a time.  

In December 2010, inspection of the back revealed some diminution of his lumbar lordosis, although some was still maintained.  The Veteran could flex to 60 degrees.  Extension was at 0 degrees.  Left and right lateral flexion was to 15 degrees and right and left lateral rotation was to 20 degrees.  Thus, the examiner recognized that, compared with the previous examination in January 2010, the Veteran's was more stooped and had somewhat less motion.  There was some evidence of weakness at the terminal end of the motion.  After three repetitions, there was no evidence of additional pain, fatigue, lack of endurance, instability or incoordination.  Straight-leg raising was 70 degrees on each side and was limited by hamstring tightness and not back pain.  

The examiner referred to the most recent x-rays studies of November 2010, and indicated that there was profound osteoporosis, but no osteophytes or very minimal osteophytes, well maintained disc spaces, and in general, minimal arthritis of the back.  

Neurologically, the Veteran developed sciatic pain, but other than this pain, there are no other signs of sciatic nerve neuropathy.  The examiner therefore opined that the Veteran had "irritation of the sciatic nerve, probably the L5 root."  The diagnosis was lumbosacral spine degenerative joint disease, mild with sciatic nerve irritation.  There were no objective neurological findings and no nerve paralysis.

In support of his claim for a higher rating, the Veteran submitted a February 2010 memorandum from his treating physician at the Northeast Georgia Diagnostic Clinic.  The doctor noted that the Veteran typically got [back] pain every time he lifted small objects or rotated too much.  Additionally, he occasionally got marked exacerbations producing moderate to severe pain that limited him very significantly for approximately two to three weeks at a time.  The doctor also noted radiating pain down the leg and the development of a slight limp with a tendency to walk toward the left side.  The doctor also referred to recent x-rays of the lumbar spine which showed degenerative changes severe at the L4-5 disc space and moderate to severe degenerative facet changes at L4-5 and L5-S1.  

Finally, another private treatment record, an August 2010 balance assessment from a private ear clinic, notes the Veteran's severe back pain, stooped posture, decreased motion of the spine, and sciatic nerve pain.  

Applying the above evidence to the General Rating Formula for Diseases and Injuries of the Spine, the criteria are more nearly approximated for the assignment of a 40 percent rating based on the Veteran's limited motion, with additional functional limitation on repetitive use, as noted on examination in May 2008.  Although the examiner noted that the Veteran could flex to 40 degrees, with pain, he also noted that there was additional functional limitation after repetitive use.  The examiner was not clear as to exactly how additionally limited the Veteran's motion became after repetitive use, but it is reasonable to assume that the Veteran could have lost another 10 degrees of motion, which would lower the Veteran's flexion to 30 degrees.  At 30 degrees of flexion, the criteria are met for the assignment of a 40 percent rating under the General Rating Formula  

Significantly, the Veteran explained in a June 2008 statement that he was having a "good day" on the day of the May 2008 examination report and that his motion was less limited than normal.  Thus, it is not unreasonable to assume that on a "normal" day, when the Veteran is not taking steroids, or, during a flare-up, when the Veteran's back pain is more severe, that the Veteran is not able to flex beyond 30 degrees, given that the May 2008 examination report shows maximum flexion to 40 degrees on a day when he was taking steroids and he reported that it was a "good" day when his motion was "remarkable."  There is no reason to doubt the Veteran's credibility with regard to his statements.  

Furthermore, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  Here, as noted above, the examination reports provided the additional functional loss (range of motion) due to pain, and indicated that joint function was additionally limited by other factions such as fatigue and lack of endurance, for example, but never indicated to what extent that function was additionally limited by.  As such, all doubt must be resolved in the Veteran's favor.  

Given that the objective findings showed flexion limited to 40 degrees, without consideration of the other limiting factors, it is certainly reasonable to assume that the Veteran's flexion would be further limited to 30 degrees on repetitive use due to fatigue.  In light of the foregoing, the criteria for the assignment of a 40 percent rating for the service-connected arthritis of the lumbar spine are more nearly approximated.  Although the examination reports in January 2010 and December 2010 show a range of motion of the lumbar spine that is greater than that shown in May 2008, these examination reports nonetheless admit that the overall disability picture with respect to the Veteran's lumbar spine continues to deteriorate over time.  Specifically, the examiner in January 2010 added lumbar strain to the original diagnosis of arthritis of the lumbar spine to signify a progression of the previous diagnosis.  Additionally, the December 2010 noted that the Veteran was more stooped and had less motion than the previous examination, and that he had some progression of his low back problem.  

In sum, the Veteran's back pain has continued to worsen over time throughout the course of the appeal, and the Veteran's range of motion has been limited to approximately 30 degrees of flexion when considering pain on motion and fatigue on repetitive use.  Although it appears that the Veteran's overall range of motion has improved over time, the VA and private examiners have specifically noted that the overall disability picture has progressed over time.  As such, the criteria for the assignment of the 40 percent rating, based on limited motion under the General Rating Formula for Rating Disabilities of the Spine is more nearly approximated during the entire appeal period.  The criteria for the assignment of this 40 percent rating, but no higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A rating in excess of 40 percent, on the basis of orthopedic manifestations, is not for application in this case.  The Veteran does not have ankylosis.  

Likewise, the Veteran does not have intervertebral disc syndrome, so a rating in excess of 40 percent based on incapacitating episodes pursuant to the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  Even if consideration were given to that criteria, there is no doctor-ordered bed rest for incapacitating episodes of back pain, despite any possible disc space narrowing or degenerative facet changes noted by the Veteran's private doctor from the Northeast Georgia Diagnostic Clinic.  In other words, despite the private doctor's referral to x-rays revealing degenerative changes severe at the L4-5 disc space and moderate to severe degenerative facet changes at L4-5 and L5-S1, there is no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed-rest prescribed by a physician.  Thus, the assignment of a disability rating in excess of 40 percent pursuant to the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application in this case.  

However, at some point in 2010, the Veteran developed additional pain down the right side of his leg, into his calf and foot.  At his BVA hearing in September 2010, the Veteran testified that this pain was quite severe and he described it as, "the worst pain I've ever had."  He testified that he first noticed this sciatic nerve pain approximately six weeks prior to the hearing.  

Additionally, a private treatment report from September 2010 notes a chief complaint of right-sided hip pain, with complaints of significant pain along the right lateral hip area as well as extending to the right buttock.  The Veteran was limping and using a cane.  The Veteran reported occasional radiation of the pain all the way down to the foot.

The examiner in December 2010 noted the Veteran's complaints of severe pain down the right side, hip, and leg, and diagnosed this pain as "sciatic nerve root irritation."  Despite this diagnosis, the examiner opined that the Veteran did not otherwise have any objective signs of neuropathy or paralysis associated with the service-connected low back disability.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In this case, the Veteran does not have numbness or paralysis associated with the L5 nerve root; however, the Veteran has severe pain which radiates from the right side, hip and buttock, down the leg and occasionally into the foot.  This pain has been attributed by a medical professional to the Veteran's service-connected arthritis of the lumbar spine, and the VA examiner in December 2010 specifically referred to the pain as sciatic nerve root irritation.  Thus, although the Veteran does not have objective evidence of neuropathy, he does have evidence of nerve pain which is not contemplated by the 40 percent rating assigned pursuant to the General Formula for Rating Disabilities of the Spine.  

Thus, by analogy, the Veteran's sciatic nerve pain is to be rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Because there is no paralysis, and the disability is wholly sensory, the most appropriate rating is 10 percent.  Furthermore, as the Veteran has explained, this pain is not constant, but occurs as part of a flare-up that can last a couple of days or a couple of weeks at a time.  Thus, based on the overall symptomatology associated with the sciatic nerve pain, the criteria for the assignment of a 10 percent rating, but no higher, under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve are more nearly approximated by analogy.  A higher rating is not for assignment as there is no numbness, paresthesia or other objective evidence of neurological impairment associated with the sciatic nerve.  

As this sciatic nerve pain has been present since approximately August 2010, per the Veteran's competent and credible testimony, the assignment of this 10 percent rating should be made effective as of that date.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Veteran is entitled to no more than a separate 10 percent rating for the neurological manifestations of his low back disability under Diagnostic Code 8520. 

Right and Left Knee

As noted above, with regard to arthritis, the criteria pertaining to degenerative arthritis under Diagnostic Code 5003 instruct to rate degenerative arthritis established by X-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

With respect to both knees, the Veteran reported on VA examinations in August 2007, January 2010 and December 2010 that he had daily throbbing pain in both knees.  He denied swelling, heat or redness, but reported that he had trouble dressing in that he needed to sit down in order to get his pants on because of knee pain and discomfort.  

At the August 2007 VA examination, the Veteran's right knee motion was from 0 to 104 degrees and the left knee was from 0 to 103 degrees.  Ligaments were stable and there was no evidence of laxity.  There was no pain, fatigue, weakness, lack of endurance or incoordination with additional repetitions.  It appeared that the right knee was more painful than the left knee because the Veteran reported pain throughout the entire range of motion.  X-rays reveal 

In January 2010, the Veteran reported that he had weakness, stiffness, giving way, lack of endurance, and pain with his knees.  He denied locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran indicated that he has flare-ups once a day for 2 hours.  The severity of his knee pain was 8 out of 10.  The Veteran's flare-ups were precipitated by physical activity and alleviated by Lidocaine topical.  The Veteran reported that he experienced difficulty with prolonged standing and walking.  The Veteran denied hospitalization and surgery for his knee conditions.  Physical examination of the knees revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  

Examination of the knees revealed no locking pain, genu recurvatum, or crepitus.  The range of motion of the right knee was 0 to 130 degrees with pain at 130 degrees.  There was no additional limitation of motion with repetitive motion.  The range of the left knee was 0 to 130 degrees with pain at 130 degrees.  On the right and left the Veteran was noted to be additionally limited following repetitive use by pain, fatigue, lack of endurance, and pain.  The joint function on the right and left side was not additionally limited by weakness or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the knees.  The Veteran was diagnosed with degenerative joint disease of the knees and bilateral knee strain.  The examiner stated that there were no signs of any subluxation of either knee.

Subsequently, in a private treatment record dated in August 2010, the Veteran's knee disabilities were reported to be more severe.  The range of motion of the knees was reported to be within functional limits; however, the physician noted that the Veteran had 18 degrees of extension and 120 degrees of flexion in the right knee and 25 degrees of extension and 100 degrees of flexion in the left knee.  The limitations were noted to increase with repetitive lower extremity weight bearing activity.  Muscle strength was noted to be 3-/5 and the Veteran was noted to have some knee buckling during knee extension testing.  The Veteran's gait was independent with a walking stick or straight cane.

At a VA examination in December 2010, there was no effusion of either knee, but there was some joint line tenderness, especially on the medial side.  Range of motion of both knees was from full extension of 0 degrees to flexion of 90 degrees.  After repetitive motion, there was no evidence of additional pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to repeated testing.  Some crepitation was noted, but this was painless.  There was no mediolateral or anteroposterior instability.  X-rays of both knees revealed that the right knee was relatively normal with no loss of cartilage space and no osteophytes.  The left knee showed some diminution in cartilage space in the medial compartment and some osteophytes in the patellofemoral area, especially proximally.  The examiner concluded that the Veteran had bilateral degenerative joint disease of the knees, left worse than right, with moderate disability.  

In sum, the evidence does not show that the assignment of a rating in excess of 10 percent is warranted for the service-connected right or left knee disability based on limitation of motion pursuant to Diagnostic Codes 5003, 5260 and 5261, and there is no evidence of subluxation or lateral instability that would warrant a separate rating on this basis pursuant to Diagnostic Code 5257.  Since his limitation of flexion and limitation of extension are both noncompensable, a 10 percent rating, was initially assigned pursuant to Diagnostic Code 5010 based on limitation of motion with pain due to the arthritis.  In essence, the evidence of record shows that the Veteran has a painful right knee and a painful left knee, both of which are arthritic, and which are compensated accordingly pursuant to the rating schedule.  The criteria are not met for a higher rating under any of the other criteria pertinent to the knee.  

The 10 percent ratings currently assigned based on limitation of motion also adequately compensate the Veteran for functional loss due to pain given the examiner's indication that there is no additional pain or limitation with repetitive motion, with respect to either knee.  

The Board has considered the Veteran's competent, credible and probative statements regarding the limitations imposed by the condition and the symptoms he experiences.  The Veteran has pain in both knees, with the left worst than the right knee, which he states limits his functioning, but not to a degree that would warrant the next higher rating.  In that regard, his statements that a higher rating is warranted are outweighed by the more probative medical evidence, which was based on multiple physical examinations and range of motion studies, and which showed that limitation of flexion was no worse than 90 degrees and extension was not limited.  However, given evidence of arthritis, and the limitation of motion as described, and the consistent reports of right knee pain shown in the record, the Veteran is entitled to the minimum compensable rating for the joint, and this he currently receives.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The next higher, 20 percent rating is not warranted for either knee under Diagnostic Code 5261 because extension of the knee is not limited to at least 15 degrees.  Similarly, the next higher, 20 percent rating is not warranted for either knee under Diagnostic Code 5260 because flexion of the knee is not limited to at least 30 degrees.  

In light of the foregoing, there is no basis upon which to assign the next higher, 20 percent rating for the service-connected right knee or left knee tricompartmental arthritis on the basis of limitation of motion.  

Finally, there is no code that would afford the Veteran ratings in excess of those currently assigned.  A rating pursuant to Diagnostic Code 5258 is not appropriate in this case because there is no evidence of symptomatic status post semilunar cartilage removal of either knee that results in pain, locking and effusion into the joint.  Although the x-rays show some diminution in cartilage space in the medial compartment and some osteophytes in the patellofemoral area, especially proximally, it has never been described as semilunar, dislocated cartilage, and there is no evidence of locking or effusion.  Moreover, the Veteran's pain is contemplated within the assigned ratings for arthritis.  As such, the Veteran does not have pain, and locking and effusion such that a rating of 20 percent under Diagnostic Code 5258 would be warranted.  Moreover, as the Veteran does not have ankylosis of either knee, a rating under Diagnostic Code 5256 is not appropriate.  Additionally, as there is no evidence of involvement of the tibia or fibula, a rating under Diagnostic Code 5262 is not for application here.  

In reaching the aforementioned conclusion, consideration is given to the overall disability picture demonstrated by the record to arrive at the appropriate level of functional impairment such to provide for fair compensation in this case.  In so doing, all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca regarding functional impairment attributable to pain are considered, particularly in light of the fact that the Veteran's disability is manifested by painful motion.  Although the Veteran has shown pain on motion, the effects of this pain, which are reasonably shown to be due to the Veteran's right and left knee arthritis, are however, already contemplated by the 10 percent ratings currently assigned for each knee.  There is no doubt that the Veteran experiences significant pain in both knees, and this pain may have increased over time; however, the fact remains that the criteria are not met for the assignment of a higher rating, even with consideration of the Veteran's competent and credible testimony regarding his pain.  

Regarding DeLuca criteria, the VA examinations found that the Veteran's range of motion did not change during repeat motion testing of either knee.  Moreover, unlike the spine, the examiners concluded that there was no evidence of additional limitation of motion or functional impairment due to pain, fatigue, weakness, or lack of endurance following repetitive motion of either knee.  Moreover, on those examinations, there was no evidence of ankylosis of the either knee.  Thus, based upon the evidence of record, there is no indication that pain due to the Veteran's right and left knee arthritis causes functional loss greater than that contemplated by the 10 percent disability ratings currently assigned. 38 C.F.R. §§ 4.40, 4.45; DeLuca.

As the preponderance of the evidence is against the claims for increased ratings for the service-connected right and left knee arthritis, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III. Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected arthritis of the lumbar spine, right knee and left knee under consideration here have otherwise rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was shown above.  His signs and symptoms fit within the schedular criteria as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, a 40 percent disability rating for the orthopedic manifestations associated with the service-connected arthritis of the lumbar spine is granted.  

Subject to the provisions governing the award of monetary benefits, a separate 10 percent disability rating effective from August 1, 2010, for the sciatic nerve root irritation (neurological manifestations) associated with the service-connected arthritis of the lumbar spine is granted.  .

An evaluation in excess of 10 percent for tricompartmental degenerative joint disease of the left knee is denied.  

An evaluation in excess of 10 percent for tricompartmental degenerative joint disease of the right knee is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


